Exhibit 10.43

 

PRIVILEGED AND

CONFIDENTIAL

 

SHARED SERVICES AGREEMENT

 

This Shared Services Agreement is made as of January 1, 2008 (the “Effective
Date”) between Herbst Gaming, Inc. (“HG”), a Nevada corporation and
collectively, Berry-Hinckley Industries, a Nevada corporation and Terrible
Herbst, Inc. (collectively, “TH”), a Nevada corporation. HG and TH are sometimes
individually referred to as a “Part” and collectively as the “Parties.”

 

Preliminary Statements

 

WHEREAS, subject to the terms and conditions set forth herein, TH desires to
reimburse HG for certain employees of HG which are listed on the attached
Exhibit A (the “Employees”) and perform services for TH as requested from time
to time by TH (the “Services”); and

 

WHEREAS, subject to the terms and conditions set forth herein, HG desires that
such Employees perform such Services for TH and charge TH for the costs
associated with such Services.

 

Agreement

 

NOW THEREFORE, in consideration of the terms and conditions set forth below and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:

 

1.               Specifications of Work.

 

1.1 General Services. The Parties agree that the general scope and results of
the Services to be performed by the Employees shall be determined by TH and
consist primarily of the day-to-day functions of TH.

 

1.2 Substitution of Individuals. In the event that an Employee resigns as an
employee of HG or has been terminated by HG as an employee (“Termination
Event”), HG shall provide notice of such Termination Event to TH. If an Employee
is subject to a Termination Event: (i) HG shall use its reasonable efforts to
replace or substitute another individual as an Employee but shall not have any
liability to TH for its failure to do so; (ii) HG shall provide written notice
to TH of such replacement or substitute Employee; and (iii) the Parties shall
consent in writing to the amendment of the attached Exhibit A, including the
salary, the benefit cost and the Allocation Percentage attributable to such
replacement or substituted Employee, which shall not be unreasonably withheld.
If an Employee is subject to a Termination Event and if HG has not replaced or
substituted such Employee, all references to such Employee and costs allocations
to such Employee shall be deemed automatically deleted from the attached
Exhibit A.

 

2.             Term. Subject to the terms and conditions set forth herein, this
Agreement shall commence on the Effective Date and continue in full force and
effect for one year (the “Term”),

 

1

--------------------------------------------------------------------------------


 

unless terminated as provided herein, and the Term shall, unless terminated by
mutual written agreement by the Parties, be automatically extended for an
additional one year period.

 

3.             Fees.

 

3.1            Consideration.

 

(a)              In consideration of furnishing the Services, TH shall pay to HG
a fee (the “Fee”) in amount equal to the Allocation Percentage multiplied by the
Employees’ salaries plus the costs of the benefits, including, without
limitation, the costs of group health insurance and disability insurance (the
“Benefits”), as set forth on the attached Exhibit A. The Allocation Percentage
is based on the percentage of employees employed by TH and HG, respectively, as
set forth in Exhibit A.

 

(b)             By January 15 of each successive year, the parties shall submit
the following: (i) a list of Employees currently employed; (ii) the total amount
of the Benefits for said Employees for the preceding year; (iii) the total
number of employees employed by each entity, respectively; and (iv) the
percentage of employees employed by each entity respectively. The Fee for the
following year shall then be calculated based on (i) – (iv) and Exhibit A shall
be amended accordingly.

 

3.2        Payment. The Fees shall be paid in arrears monthly no later than the
tenth day of each month for the immediately preceding calendar month, and if not
paid by the end of the immediately preceding calendar month shall be deemed a
default hereunder. All Fees not paid on or prior to such due date shall be
subject to a monthly late charge of eight percent (8%) of the unpaid balance.

 

4.               Ownership Rights. All right, title and interest in and to all
products, services and materials provided to TH by the Employees under this
Agreement shall be and remain the property of TH exclusively. HG shall have no
right, title or interest in or to any products, services or materials that are
produced in connection with the Services performed by the Employees pursuant to
the terms of this Agreement. With specific regard to Sean Higgins, that he is a
shared Employee shall not impair, limit or waive the attorney-client
relationship existing between him and TH, and the privileges and confidentiality
related thereto. Notwithstanding the above, HG shall retain all rights, title
and interest to any and all intellectual property that it utilizes or may
utilize as part of the Services.

 

5.             Termination.

 

5.1        Default. If either Party (the “Defaulting Party”) materially defaults
in the performance of its obligations under this Agreement, and if such default
is not cured within 15 days after written notice is given to the Defaulting
Party specifying the default, then the other Party may, by giving written notice
to the Defaulting Party, terminate this Agreement as of the date specified in
the notice of termination.

 

5.2        Notice by TH. TH shall have the right to terminate this Agreement by
giving written notice to HG as of the date specified in such notice of
termination; provided that such notice is given at least 30 days prior to the
effective date of termination.

 

2

--------------------------------------------------------------------------------


 

5.3 Payments. Upon termination of this Agreement pursuant to Section 5.1 or 5.2,
TH’s sole remaining obligations, except as provided for in Section 11.8, shall
be to pay the Fees and late charges relating to the Services prior to the date
of such termination.

 

5.4 Assistance. Upon any termination of this Agreement, HG will assist and
comply with TH’s reasonable directions to cause the orderly transition and
migration of the Services to TH or a third party contractor to whom TH chooses
to transfer the Services.

 

6.              Liability.

 

6.1 Indemnification. Except as provided for herein, HG shall indemnify, defend
and hold harmless TH and its parent, subsidiaries, affiliated companies, and
their officers, directors and employees (individually and collectively referred
to as an “TH Indemnified Party”) from and against all demands, liens, claims,
actions, causes of action, obligations, costs, expenses, attorneys’ fees,
damages, controversies, judgments, costs of litigation and liabilities (“TH
Claims”) caused by, incurred or otherwise arising from or relating to the
Employees, including, without limitation, (i) any pension or other compensation
or employee benefits-related liabilities, and (ii) as a result of employee legal
matters, such as employee related litigation. TH shall indemnify, defend and
hold harmless HG and its subsidiaries, affiliated companies, and their officers,
directors and employees (individually and collectively referred to as an “HG
Indemnified Party”, and collectively with the TH Indemnified Party, an
“Indemnified Party”) from and against all demands, liens, claims, actions,
causes of action, obligations, costs, expenses, attorneys’ fees, damages,
controversies, judgments, costs of litigation and liabilities (“HG Claims”, and
collectively with the TH Claims, “Claims”) caused by, incurred or otherwise
arising from or relating to the actions of the Employees while performing
Services on behalf of TH.

 

6.2 Notice and Procedures. An Indemnified Party seeking indemnification pursuant
to Section 6.1 will give prompt written notice in reasonable detail (the “Notice
of Claim”) to HG or TH, as the case may be, stating the basis of any Claim for
which indemnification is being sought hereunder within 30 days after the
Indemnified Party’s knowledge thereof; provided, however, that an Indemnified
Party’s failure to provide any such notice to either TH or HG, as the case may
be, will not relieve HG or TH, as the case may be, of or from any of its
obligations hereunder, except to the extent that the HG or TH suffers prejudice
as a result of such failure. If the facts giving rise to such indemnification
involve an actual or threatened claim by or against a third party:

 

(a)           the Parties will cooperate in the prosecution or defense of such
claim and will furnish such records, information and testimony and attend to
such proceedings as may be reasonably requested in connection therewith; and

 

(b)           an Indemnified Party will make no settlement of any Claim that
would give rise to liability on the part of HG or TH without HG’s or TH’s prior
written consent which will not be unreasonably withheld or delayed, and HG and
TH, as the case may be, will not be liable for the amount of any settlement
affected without its prior written consent.

 

3

--------------------------------------------------------------------------------


 

7 .             Acknowledgement. During the Term, TH shall pay the Fees and late
charges to HG without any deductions made whatsoever for state or federal taxes
of any kind.

 

8.              Compliance. HG agrees to: (i) pay all applicable federal and/or
state taxes which arise or relate to the employment of any Employee under this
Agreement; (ii) pay all premiums and contributions with respect to the Benefits
as they apply to such Employees; and (iii) comply with employer obligations with
respect to HG’s employees, including the Employees, under applicable federal,
state and local laws and regulations.

 

9.             Independent Contractor Status. The Parties agree and acknowledge
that HG (and any person employed by HG) is performing the Services hereunder as
an independent contractor. Nothing contained in this Agreement shall be deemed
to constitute either Party as an agent, representative, partner, joint venturer
or employee of the other Party for any purpose.

 

10.          Separate Expenses. All items not paid by the Parties pursuant to
this Agreement shall be paid for separately by each of the Parties, including,
without limitation, separate printing, postage, stationery and services rendered
by third parties.

 

11.          Miscellaneous.

 

11.1 Notices. All notices, requests, demands and other communications required
or permitted to be given under this Agreement shall be in writing and shall be
deemed given (i) two business days after being sent by a nationally recognized
overnight delivery service or (ii) upon receipt of electronic or other
confirmation of transmission if sent via facsimile, in each case at the
addresses or facsimile numbers (or at such other address or facsimile number for
a party as shall be specified by like notice) set forth below:

 

If to HG:

Herbst Gaming, Inc. 3440

 

W. Russell Road Las Vegas,

 

Nevada 89118 Attention:

 

Edward J. Herbst

 

Fax: (702) 889-7691

 

 

If to TH:

Terrible Herbst, Inc.

 

5195 Las Vegas Boulevard South
Las Vegas, Nevada 89119

 

Attention: Jerry Herbst

 

Fax: 702) 798-8079

 

11.2 Entire Agreement. The provisions of this Agreement (including the attached
exhibit) shall be construed to be one instrument that reflects the Parties’
entire agreement as to matters expressed herein. There are no representations,
agreements, arrangements or understandings (whether oral or written) between or
among the Parties relating to the subject matter of this Agreement that are not
fully expressed herein.

 

11.3 Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the Parties.

 

4

--------------------------------------------------------------------------------


 

11.4 Assignment/Change of Control. Neither Party may, without the prior written
consent of the other Party, assign or transfer this Agreement, in whole or in
part, either voluntarily or by operation of law, and any such assignment or
transfer shall be null and void.

 

11.5 Governing Law; Jurisdiction. This Agreement has been executed and delivered
in, and shall be governed by and construed in accordance with the internal laws
(as opposed to the conflicts of law provisions) of, the State of Nevada. Any
litigation arising out of or related to this Agreement shall be instituted and
prosecuted only in the appropriate state or federal court situated in Clark
County, Nevada. Each Party hereto hereby submits to the exclusive jurisdiction
and venue of such courts for purposes of any such action and the enforcement of
any judgment or order arising therefrom. Each Party hereto hereby waives any
right to a change of venue and any and all objections to the jurisdiction of the
state and federal courts located in Clark County, Nevada.

 

11.6 Waivers. No delay or failure by any Party to exercise or enforce at any
time any right or provision of this Agreement shall be considered a waiver
thereof or of such party’s right thereafter to exercise or enforce each and
every right and provision of this Agreement. To be valid, a waiver shall be in
writing, but need not be supported by consideration. No single waiver shall
constitute a continuing or subsequent waiver.

 

11.7 Attorneys’ Fees. In the event of any action or legal proceeding between or
among the Parties to enforce, protect, interpret or establish any of their
rights or obligations under this Agreement or any action or legal proceeding for
damages for an alleged breach of any provision of this Agreement, the prevailing
party shall be entitled to recover from the other party reasonable expenses,
attorneys’ fees and costs.

 

11.8 Survival of Certain Provisions. Notwithstanding anything contained in this
Agreement, the provisions of Sections 4, 5.3, 6 and 11 shall survive the
expiration of the Term or the termination of this Agreement.

 

11.9 Interpretation. The captions of the sections of this Agreement are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of this Agreement. Any pronouns or references used herein shall be
deemed to include the masculine, feminine or neuter genders as appropriate. Any
expression in the singular or the plural shall, if appropriate in the context,
include both the singular and the plural.

 

11.10 Partial Invalidity. Each provision hereof shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any
provisions herein are, for any reason, held to be invalid, illegal or
unenforceable in any respect, such provisions shall be ineffective to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability without invalidating the remainder of such provisions or any
other provisions hereof, unless such a construction would be unreasonable.

 

11.11 Execution in Counterparts; Facsimile Signatures. This Agreement may be
executed in counterparts, each of which shall be considered an original
instrument, but all of

 

5

--------------------------------------------------------------------------------


 

which together shall be considered one and the same agreement. Facsimile copies
of the signature page hereof shall be deemed originals and shall be binding for
all purposes.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.

 

 

Herbst Gaming, Inc., a Nevada corporation

 

 

 

By:

/s/ Edward Herbst

 

Its:

Chief Executive Officer

 

 

 

 

 

Terrible Herbst, Inc., a Nevada corporation

 

 

 

By:

/s/ Jerry E. Herbst

 

Its:

President

 

 

 

 

 

Berry-Hinckley Industries, a Nevada corporation

 

 

 

By:

/s/ Jerry E. Herbst

 

Its:

President

 

6

--------------------------------------------------------------------------------